Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II, claims 1-15 in the reply filed on 05/02/2022 is acknowledged.  Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (2,850,160; hereinafter Siegel) in view of The Official Notice and/or Marsh (3,503,492).  
As to claim 1, Siegel discloses a packaging container (10) comprising an enclosure housing (16) including a first card (Fig. 1) and a second card opposed to and separably joinable to the first card, and a blister pouch (11) configured to enclose an object (column 1, lines 15-20).  The blister pouch including a fastener (12) configured to keep the blister pouch in a closed configuration and the blister pouch is secured between the opposing first and second cards when the first and second cards are in a joined configuration (Figs. 3-4).  Siegel further discloses at least one of the first card and the second card of the enclosure housing comprises an opening (17) to display at least a portion of the blister pouch.  Siegel also discloses the other claimed limitations except for the blister pouch comprises a reusable blister pouch with the fastener configured to transition the reusable blister pouch between an open configuration and the closed configuration.  The Official Notice is taken of an old and conventional practice of providing a reusable blister pouch for holding an object and the reusable blister pouch comprising a fastener configured to transition the reusable blister pouch between an open configuration and a closed configuration for repeated use, and the fastener comprises a zipper or a snap fastener.  Marsh, is cited by way of example only, teaches a reusable blister pouch (10) comprising a fastener such as a zipper (column 2, lines 13-14) which is configured to transition the reusable blister pouch between an open configuration and a closed configuration.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and/or Marsh to modify the packaging container of Siegel so the blister pouch is constructed with a fastener configured to transition the reusable blister pouch between an open configuration and a closed configuration for repeated use to provide more convenience for a user.
As to claim 2, Siegel further discloses at least a portion of the blister pouch comprises one or more transparent materials (column 2, lines 27-28).
As to claims 4-5, Siegel further discloses the first and second cards are at least partially composed of paper material (column 1, lines 54-55).
As to claim 9, the packaging container of Siegel as modified (see claim 1 above) and Siegel further discloses an object positioned within an inner cavity of the reusable blister pouch and at least partially positioned within the aperture of the enclosure housing (column 1, lines 15-20).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 2 or 11 above, and further in view of Bradley (2011/0142377).  The packaging container of Siegel as modified above further fails to show the reusable blister pouch is at least partially composed of an opaque material and a transparent window configured to display at least a portion of the object.  Bradley teaches a pouch (10, 12, 14) for holding an object, the pouch formed from at least partially of an opaque material (26) and the pouch comprises a transparent window (24) configured to display at least a portion of the object and Bradley discloses such bag having an aesthetically appealing appearance without sacrificing functionality.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Bradley to modify the packaging container of Siegel as modified so the reusable blister pouch is formed from at least partially of an opaque material with a transparent window for better displaying the object.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736